DETAILED ACTION
This action is in response to the request for continuing examination received February 17, 2022. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections under non-statutory double patenting.
Examiner withdraws objections for minor informalities.
Examiner withdraws rejections under 35 USC § 103.
Claims 1-10 and 21-30 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
	Examiner withdraws non-statutory double patenting rejections because the amended limitations "receiving by the backend server a second media file … in response to an action taken by a user" and "replacing automatically … in response to receiving the second media file" are not present in the claims of US Patent No. 10,349,115 B2.


Allowable Subject Matter
	Applicant's remarks on page 9 of the last amendment clarified the intended meaning of the claim's recitation of "receiving … a second media file in response to an action taken by a user" so as to exclude techniques for receiving subsequent images automatically without user involvement, like those taught by the prior art (See Cao, US PG Pub 2011/0037864).
	The primary reason for the allowance of claims 1-10, is the inclusion in independent claim 1 of the specific steps of: responding to a call to the backend server from the remote media device by delivering the stored media content from the backend server to the remote media device; receiving by the backend server a second media file from the first multimedia device in response to an action taken by a user; replacing automatically by the backend server the stored media content to include the second media file in response to receiving the second media file by storing in the backend server the stored media content including the second media file; 
delivering-the stored media content from the backend server to the remote media device without changing the call to the backend server; and removing automatically the first media file from the stored media content in response to receiving the second media file. These limitations in combination with the other elements recited are not found in the prior art of record.
	The primary reason for the allowance of claims 21-30, is the inclusion in independent claim 21 of the specific steps of: responding to a call to the backend server from the remote media device by delivering the stored media content from the backend server to the remote media device; receiving by the backend server a second media file in response to an action taken by a user; replacing automatically by the backend server the first media file with the second media file in response to receiving the second media file without changing the call to the backend server; and responding to the call to the backend server from the remote media device by delivering the second media file from the backend server to the remote media device. These limitations in combination with the other elements recited are not found in the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 12, 2022